Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Regarding claim 12, the limitation “means for detecting the at least one acoustic event …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” coupled with functional language “means for detecting the at least one acoustic event …” without reciting sufficient structure to achieve the function.  Furthermore, the term “means” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “means for detecting the at least one acoustic event …”
Met
Prong A
Explicit recitation of “means”
YES
Prong B
Functional recitation of " means for detecting the at least one acoustic event …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 12, the limitation “means for the location of the at least one acoustic event…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” coupled with functional language “means for the location of the at least one acoustic event …” without reciting sufficient structure to achieve the function.  Furthermore, the term “means” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation: “means for the location of the at least one acoustic event…”
Met
Prong A
Explicit recitation of “means”
YES
Prong B
Functional recitation of " means for the location of the at least one acoustic event…”
YES
Prong C
No structure that performs the function
YES


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 12 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the wearing status" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the geared turbofan engine" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the wearing status" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the geared turbofan engine" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Klos; Hans-Henning et al. (United States Patent Publication #US 20150059478; hereinafter Klos) in view of NIEZRECKI CHRISTOPHER et al. (International Patent Publication #WO 2015065873; hereinafter Niezrecki).
Regarding Claim 1, Klos teaches
A method for monitoring at least one journal bearing (par.8 teaches a method for monitoring a journal bearing) for a shaft (par.27 and fig.1 teaches a shaft 14) in respect to at least one acoustic event (par.28 teaches acoustic emission as acoustic event), in particular a friction (par.32 teaches a friction) or damage (par.11 teaches damage) related acoustic event (par.28 teaches acoustic emission as acoustic event), in the journal bearing, the at least one journal bearing coupled with (abstract discloses coupling to journal bearing), wherein 
a) a time dependent solid borne sound signal (par.31 teaches a time dependent solid borne sound signal as sound emissions in the slide bearing 12 determined time; solid borne sound is sound that is carried via the structure), in particular emitted by the journal bearing is detected by at least one solid borne sound signal sensor (par.31 teaches sensor 22 detecting sound emissions in the slide bearing 12 making it a solid borne sound signal sensor), 
b) the output signal of the at least one solid borne sound signal sensor is transmitted to a signal pre-processing device (par.31 teach the output signal being transmitted to amplifier 24), 

frequency components of the solid borne sound signal are attenuated in the signal pre-processing device (par.31 teach eliminating disturbing frequencies as attenuation), and subsequently 
a signal evaluation device (par.31 teach evaluation device as microprocessor)                 

Klos fails to teach 
the at least one journal bearing coupled with a gearbox,
with a frequency of less than 50 kHz, in particular between 5 Hz and 50 kHz, more in particular between 5 Hz and 30 kHz,
d) the output signal of the signal pre-processing device is wirelessly transmitted via an antenna device,
wherein the signal evaluation device demodulates the output signal of the signal pre-processing device.

Niezrecki does teach
a gearbox (par.85 teaches a gearbox),
with a frequency of less than 50 kHz, in particular between 5 Hz and 50 kHz, more in particular between 5 Hz and 30 kHz (par.80 teaches a frequency range of 1KHz – 5KHz and 50Hz-20KHz),
d) the output signal of the signal pre-processing device is wirelessly transmitted via an antenna device to (par.18 teaches a wireless transmitter configured to receive and communicate data; Wireless communication systems require antennas at the transmitter and receiver to operate properly),
 (par.13 teaches locating acoustic event), wherein the signal evaluation device demodulates (par.77 teaches demodulation) the output signal of the signal pre-processing device for the detection of the at least one acoustic event, the localization of the at least one acoustic event and / or the detection the wearing status of the journal bearing (par.13 teaches locating acoustic event).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klos to incorporate the teachings of Niezrecki; which would provide an improved invention for a damage detection system as disclosed by Niezrecki (par.18).

Regarding claim 2, Klos in view of Niezrecki teach the method of claim 1, wherein the output of the at least one solid borne sound signal sensor is transmitted over a wire and / or wirelessly (Niezrecki par.18 teaches a wireless transmitter) to the signal pre-processing device.

Regarding claim 9, Klos in view of Niezrecki teach 
A device (Klos par.16 teaches a device) for monitoring at least one journal bearing (Klos par.8 teaches monitoring a journal bearing) for a shaft (Klos par.27 and fig.1 teaches a shaft 14) in respect to at least one acoustic event (Klos par.28 teaches acoustic emission as acoustic event), the at least one journal bearing coupled (Klos abstract discloses coupling to journal bearing) to a gearbox (Niezrecki par.85 teaches a gearbox), with 
5at least one solid borne sound signal sensor (Klos par.31 teaches sensor 22 detecting sound emissions in the slide bearing 12 making it a solid borne sound signal sensor) for detecting a time dependent solid borne sound signal in particular emitted (Klos par.31 teaches a time dependent solid borne sound signal as sound emissions in the slide bearing 12 determined time; solid borne sound is sound that is carried via the structure), 
a signal pre-processing device for pre-processing (Klos par.31 teach the output signal being transmitted to amplifier 24) the received at least one solid borne sound signal, with an amplifier device (Klos par.31 teaches amplifier 24) for frequencies components of the solid borne sound signal with a frequency of more than 200 kHz, in particular in the range between 200 kHz and 1 MHz and / or 
a filter device (Klos par.31 teaches filter element 26) for frequency components of the solid borne sound signal of less than 50 kHz, in particular with a frequency between 5 Hz and 50 kHz, more in particular between 5 Hz and 30 kHz (Niezrecki par.80 teaches a frequency range of 1KHz – 5KHz and 50Hz-20KHz), and 
a wireless transmitter comprising an antenna device for the output signal of the pre-processing device (70) (Niezrecki par.18 teaches a wireless transmitter configured to receive and communicate data; Wireless communication systems require antennas at the transmitter and receiver to operate properly), and 
a signal evaluation device (Klos par.31 teach evaluation device as microprocessor) for wirelessly receiving the output signal of the signal pre-processing device, the signal evaluation device comprising a detection and / or location device (Niezrecki par.13 teaches locating acoustic event ; Niezrecki par.78 teaches sensor performing the action of monitoring; in order to detect something it must be monitored) for the at least one acoustic event, wherein the signal evaluation device demodulates (Niezrecki par.77 teaches demodulation) the output signal(Niezrecki par.13 teaches locating acoustic event).
Klos to incorporate the teachings of Niezrecki; which would provide an improved invention for a damage detection system as disclosed by Niezrecki(par.18).

Regarding claim 12, Klos in view of Niezrecki teach the device according to claim 9, wherein the signal evaluation device comprises a means for detecting the at least one acoustic event and / or a means for the location of the at least one acoustic event (Niezrecki par.13 teaches locating acoustic event; Niezrecki par.78 teaches sensor performing the action of monitoring; in order to detect something it must be monitored).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Klos; Hans-Henning et al.(United States Patent Publication #US 20150059478; hereinafter Klos) in view of NIEZRECKI CHRISTOPHER et al.(International Patent Publication #WO 2015065873; hereinafter Niezrecki) further in view of NTZIACHRISTOS VASILIS et al.(European Patent Publication # EP 2946721; hereinafter Ntziachristos).
Regarding claim 3, Klos in view of Niezrecki teach the method of claim 1, but fail to teach wherein the output signal of the signal pre-processing device is encoded as a homodyne signal.
Ntziachristos does teach wherein the output signal of the signal pre-processing device is encoded as a homodyne signal (par.104 ln 24-32 teaches homodyne signal).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klos in view of Niezrecki to incorporate the teachings of Ntziachristos; which would provide an improved invention for optoacoustic imaging of an object as disclosed by Ntziachristos(par.4).

Claims 5-8, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Klos; Hans-Henning et al.(United States Patent Publication #US 20150059478; hereinafter Klos) in view of NIEZRECKI CHRISTOPHER et al.(International Patent Publication #WO 2015065873; hereinafter Niezrecki) further in view of MASTRO; JACOB PETER et al.(United States Patent Publication #US 20170102292; hereinafter Mastro).

Regarding claim 5, Klos in view of Niezrecki teach the method of claim 1, wherein the at least one journal bearing is (par.8 discloses a journal bearing). However, Klos in view of Niezrecki fail to teach part of an epicyclic gearbox, in particular in a wind power generator, a vehicle or an aircraft engine, in particular a geared turbofan engine.
Mastro does teach part of an epicyclic gearbox (par.17 and fig.1 disclose an epicyclic gear system 36 as the epicyclic gearbox), in particular in a wind power generator, a vehicle or an aircraft engine (par.9 and fig.1 teach an aircraft engine), in particular a geared turbofan engine (par.2 discloses a geared turbofan engine as common in the art of aircraft turbine engines).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klos in view of Niezrecki to incorporate the teachings of Mastro; which would provide an embodiment for monitoring a thickness of a lubricant film in a journal bearing of an epicyclic gear system in an operating gas turbine engine as disclosed by Mastro (par.4).

Regarding claim 6, Klos in view of Niezrecki further in view of Mastro teach the method of claim 5, wherein all planet gears of the epicyclic gearbox are monitored in respect to the at least one acoustic event (Mastro par.4 teaches monitoring epicyclic gear system).

Regarding claim 7, Klos in view of Niezrecki teach the method of claim 1, wherein the output signal of the signal pre-processing device is transmitted via an antenna device (Niezrecki par.18 teaches a wireless transmitter configured to receive and communicate data; Wireless communication systems require antennas at the transmitter and receiver to operate properly) 
Klos in view of Niezrecki fail to teach being at least in part coupled to a rotating part connected to the gearbox.
Mastro does teach being at least in part coupled to a rotating part connected to the gearbox (Mastro Par.28 teaches rotating side as rotating part).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klos in view of Niezrecki to incorporate the teachings of Mastro; which would provide an embodiment for monitoring a thickness of a lubricant film in a journal bearing of an epicyclic gear system in an operating gas turbine engine as disclosed by Mastro (par.4).

Regarding claim 8, Klos in view of Niezrecki further in view of Mastro teach The method of claim 7, wherein the transmission is effected from a rotating antenna element, in particular connected to a rotating part (Mastro par.12 disclose rotating side as rotating part) of the gearbox to a static antenna element connected to a static part, in particular a static part (Mastro par.12 disclose static side as static part) of the geared turbofan engine (Mastro par.12 discloses twin-leads, the 1st  lead connected to a static side, which is a part thus making the 1st lead a static antenna element, and the 2nd lead is connected to a rotating side, which is a part thus making the 2nd lead a rotating antenna element. Twin-leads are used as transmission line to carry signals; their common application involve connecting radio transmitters and receivers to their antenna making it an antenna element).

Regarding claim 11, Klos in view of Niezrecki teach the device according to claim 9, but fail to teach wherein a rotating antenna element, in particular connected to a rotating part of the gearbox is the sender in the wireless transmission and a static antenna element 6connected to a static part, in particular a static part of the geared turbofan engine is the receiver.
Mastro does teach wherein a rotating antenna element (Mastro par.12 discloses twin-leads with the 2nd lead connected to a rotating side, which is a part thus making the 2nd lead a rotating antenna element. Twin-leads are used as transmission line to carry signals; their common application involve connecting radio transmitters and receivers to their antenna making it an antenna element), in particular connected to a rotating part (Mastro par.12 disclose rotating side) of the gearbox is the sender (par.4 teaches sensor as sender) in the wireless transmission and a static antenna element (Mastro par.12 discloses twin-leads, the 1st lead connected to a static side, which is a part thus making the 1st lead a static antenna element. Twin-leads are used as transmission line to carry signals; their common application involve connecting radio transmitters and receivers to their antenna making it an antenna element) 6connected to a static part (Mastro par.12 disclose static side as static part), in particular a static part (Mastro par.12 disclose static side as static part) of the geared turbofan engine is the receiver (par.4 teaches signal processor as receiver).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klos in view of Niezrecki to incorporate the teachings of Mastro; which would provide an embodiment for monitoring a thickness of a lubricant film in a journal bearing of an epicyclic gear system in an operating gas turbine engine as disclosed by Mastro (par.4).

Regarding claim 13, Klos in view of Niezrecki teach a device (Klos par.16 teaches a device) for monitoring at least one journal bearing (Klos par.8 teaches monitoring a journal bearing) for a shaft (Klos par.27 and fig.1 teaches a shaft 14) in respect to at least one acoustic event (Klos par.28 teaches acoustic emission as acoustic event) according to claim 9.
Klos in view of Niezrecki fail teach a gas turbine engine for an aircraft comprising: an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft. 
Mastro does teach
A gas turbine engine for an aircraft (Mastro fig.1 and par.9 shows aircraft gas turbine) comprising: 
an engine core (Mastro fig.1 and par.9 shows aircraft gas turbine engine core; engine core is made up of elements 14,18,12,22,28,24,16,26 and 20) comprising a turbine, a compressor, (Mastro fig.1 and par.17 teach turbine 24, compressor 14) and a core shaft connecting the turbine to the compressor (Mastro fig.1 and par.17 teach core shaft as high pressure shaft 26); 
a fan located upstream of the engine core (Fig.1 shows fan 32 upstream from core), the fan comprising a plurality of fan blades (Mastro fig.1 shows fan 32 having a plurality of blades) ; and 
a gearbox that receives (Par.17 teach gearbox as epicycle gear system configured to receive since it is coupled) an input from the core shaft (par.25 teaches input shaft) and outputs drive to the fan so as to drive the fan (par.17 teach fan drive system) at a lower rotational speed (par.17 teach slower fan speed) than the core shaft, with.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klos in view of Niezrecki to incorporate the teachings of Mastro; which would provide an embodiment for monitoring a thickness of a lubricant film in a journal bearing of an epicyclic gear system in an operating gas turbine engine as disclosed by Mastro (par.4).

Regarding claim 14, Klos in view of Niezrecki further in view of Mastro teach the gas turbine engine according to claim 13, wherein 
the turbine is a first turbine (Mastro par.17 and fig.1 disclose low pressure turbine 16 as 1st turbine), the compressor is a first compressor (Mastro par.17 and fig.1 disclose low pressure compressor 14 as 1st compressor), and the core shaft is a first core shaft (Mastro par.17 and fig.1 disclose low pressure shaft 18 as 2nd  shaft); 
the engine core further comprises a second turbine (Mastro par.17 and fig.1 disclose high pressure turbine 24 as 2nd turbine), a second compressor (Mastro par.17 and fig.1 disclose high pressure compressor 22 as 2nd compressor), and a second core shaft connecting the second turbine to the second compressor (Mastro par.17 and fig.1 disclose high pressure shaft 26 as 2nd shaft all connected); and 
the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (Mastro par.17 and fig.1 disclose low pressure unit 12 rotating at a higher speed).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Klos; Hans-Henning et al.(United States Patent Publication #US 20150059478; hereinafter Klos) in view of NIEZRECKI CHRISTOPHER et al.(International Patent Publication #WO 2015065873; hereinafter Niezrecki) further in view of Fujimura, Munenori  et al.(United States Patent Publication # US 20040108967;hereinafter Fujimura).

Regarding claim 10, Klos in view of Niezrecki teach the device according to claim 9, wherein at least one solid borne sound signal sensor, in particular a piezoelectric element, is coupled (Klos par.28 teaches piezoelectric sensor element coupled to measuring arrangement 20). 
Klos in view of Niezrecki fail to teach that the piezoelectric element is coupled with an epoxy resin connection.
Fujimura does teach an epoxy resin connection (par.119 and fig.18 disclose an epoxy resin (which is a glue) connection).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Klos in view of Niezrecki to incorporate the teachings of Fujimura; which would provide an improved embodiment for a sensor consisting an epoxy resin connection that can also act as a protective film which would improves weather resistance and prevent deterioration as disclosed by Fujimura (par.119).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s
Disclosure.
Demtroder; Jens US 20080279686 A1 is a wind turbine with one gearbox and an epicyclic gearbox. The gearbox comprises sensors for measuring condition values of the wind turbine, and is characterized in that the sensors are mounted on one or more rotating parts of the gearbox.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                          

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858